Citation Nr: 0407449	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  00-06 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for low back strain. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for right ankle sprain. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for a small linear scar throughout the visual axis 
of the right eye. 

4.  Entitlement to an initial compensable evaluation for 
idiopathic recurrent urticaria. 

5.  Entitlement to an initial compensable evaluation for a 
scar on the left index finger. 

6.  Entitlement to service connection for right knee sprain. 

7.  Entitlement to service connection for residuals of 
pneumonia. 

8.  Entitlement to service connection for residuals of upper 
respiratory infections. 

9.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
1999, by the St. Louis, Missouri, Regional Office (RO), which 
granted service connection for low back strain, evaluated as 
10 percent disabling, small scar, linear, right eye through 
visual axis, evaluated as 10 percent disabling, and 
idiopathic polycyclic recurrent urticaria, residuals of right 
ankle sprain, and scar on the left index finger, each 
evaluated as noncompensably, i.e., 0 percent disabling.  That 
rating decision also denied service connection for a right 
knee sprain, residuals of pneumonia, residuals of upper 
respiratory infection, and depression.  The veteran perfected 
a timely appeal of that decision.  During the course of this 
appeal, the veteran moved to Arkansas, and jurisdiction over 
his case was transferred to the RO in North Little Rock, 
Arkansas.  

As the veteran is appealing the initial assignment of the 
disability ratings for his service-connected low back strain, 
right ankle sprain, small linear scar on the visual axis of 
the right eye, scar on the left index finger, and idiopathic 
recurrent urticaria, the issues have been framed as those 
listed on the front page of this decision.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).  

In the June 1999 rating decision, the RO also denied service 
connection for carpal tunnel syndrome.  The veteran appealed 
that denial.  Subsequently, in a rating action of May 2000, 
the RO granted service connection for carpal tunnel syndrome 
(major) and assigned a 10 percent rating, effective January 
29, 1999.  A notice of disagreement (NOD) with the evaluation 
and effective date assigned to the carpal tunnel syndrome was 
received in June 2000.  Statements of the case (SOCs) were 
issued in September 2000 and February 2001.  However, the 
record contains no substantive appeal with respect to the 
issues of increased rating or earlier effective date for the 
service-connected right carpal tunnel syndrome.  Therefore, 
those issues are not in appellate status, and the Board has 
no jurisdiction over those matters.  See 38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 
(2003).  

In a rating action, dated in November 2001, the RO denied 
service connection for a left knee disorder (claimed as 
arthritis of the left knee).  An NOD with that determination 
was received in January 2002.  Thereafter, the RO issued a 
statement of the case (SOC) in July 2002; however, the 
veteran did not submit a substantive appeal concerning his 
claim for service connection for a left knee disorder.  
Consequently, that issue is not in appellate status and will 
not be addressed by the Board at this time.  38 C.F.R. 
§ 20.200 (2003).  

For reasons that will be set forth below, the issues of 
entitlement to service connection for residuals of upper 
respiratory infections, as well as entitlement to increased 
ratings for low back strain, a right ankle sprain, a scar 
through the visual axis of the right eye, idiopathic 
recurrent urticaria, and a scar on the left index finger will 
be addressed in the REMAND section following the ORDER.  



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate those 
claims.  

2.  The probative medical evidence of record shows that the 
diagnosis of right knee sprain on VA examination in February 
1999 cannot satisfactorily be dissociated from the veteran's 
military service.  

3.  Episodes of pneumonia during service were acute and 
transitory, and resolved without residual chronic disability.  

4.  The veteran does not have any residuals of pneumonia.  

5.  The competent medical evidence of record does not show a 
current diagnosis of depression.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
right knee sprain was incurred as a result of active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  The veteran does not have residuals of pneumonia that are 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

3.  Depression was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of the veteran's appeal, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  In addition, VA promulgated 
regulations to implement the provisions of the law.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

A.  Timing of notice.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issues on appeal, a 
substantially complete application was received on December 
11, 1998.  Thereafter, in a rating action of June 1999, the 
RO denied the veteran's claims of service connection for a 
right knee sprain, residuals of pneumonia, and depression; 
that decision was subsequently affirmed by a rating action in 
May 2000.  Only after those decisions were promulgated did 
the RO, in February and August 2001, provide notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his or her possession that 
pertains to the claims.  The Board finds that VA's duties 
under the law and recently revised implementing regulations 
have been fulfilled.  The veteran was provided adequate 
notice of the evidence needed to substantiate his claims.  
For example, the discussions in the June 1999 decision 
appealed, the September 1999 statement of the case (SOC), the 
February 2000 supplemental statement of the case (SSOC), the 
May 2000 rating decision, the June 2000 SSOC, the September 
2000 SOC, the November 2001 rating decision, the November 
2001 SSOC, and the April 2002 SSOC (especially when 
considered collectively) informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-RO decision 
notice was not prejudicial to the veteran.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-RO-decision notice was not prejudicial to the 
veteran.")  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an RO 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the RO or the Board becomes final that a 
claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2001 was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
recertification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SSOC 
was provided to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

The RO obtained all VA records identified by the veteran.  
The record also reflects that the veteran was afforded VA 
examinations in February 1999 and March 2001 in connection 
with his claims.  The Board finds, then, that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  VA also has satisfied its 
duty to assist him with his claim, to the extent possible.  

B.  Content of Notice. 

The Court's decision in Pelegrini, supra, held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claims.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
By letter dated in February 2001, the veteran was provided 
with a detailed list of the types of evidence that would 
substantiate his claim; in essence, he was requested to 
provide "everything" he could obtain pertaining to his 
claim.  In this regard, because each of the four content 
requirements of a VCAA notice has been fully satisfied in 
this case, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Under the circumstances of this case, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.  The Board may therefore 
proceed to adjudicate the claim at issue.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


II.  Factual background.

The records indicate that the veteran entered active duty in 
August 1989.  An enlistment examination, conducted in 
February 1989, was negative for any complaints, findings or 
diagnosis of a lung disorder, a knee disorder, or depression.  
The record indicates that the veteran underwent several 
physicals for "jump status."  In March 1990, the veteran 
was diagnosed with upper respiratory infection/pneumonia.  A 
treatment record, dated in July 1998, reports a diagnosis of 
R/O community acquired pneumonia.  The service medical 
records do not show any psychiatric evaluation or treatment 
during service.  At discharge from service, in August 1998, 
the veteran did not complain of depression or excessive 
worry, or nervous trouble of any sort.  The psychiatric 
clinical evaluation was normal.  The discharge examination 
reported clicking with range of motion of the right knee; 
pain with varus and valgus strain was also reported in the 
right knee.  

The veteran was afforded a VA compensation and pension 
examination in February 1999, at which time it was reported 
that the veteran injured his right knee and right ankle four 
or five times while performing parachute jumps in military 
service.  He was prescribed hot and cold packs for the knee.  
The veteran complained of popping, clicking, and constant 
soreness in the right knee.  Examination of the right knee 
revealed slight diffuse medial and lateral ankle tenderness.  
The diagnosis was status post right knee sprain.  A 
respiratory examination was also conducted in February 1999, 
at which time it was reported that the veteran had pneumonia 
in service in 1990, 1991, and again in 1996.  It was also 
noted that the veteran began smoking in 1989 and smoked 
approximately one package per day.  It was further noted that 
the veteran had labored respirations and nasal drainage since 
his antihistamines ran out approximately one week ago; he 
usually had no dyspnea or cough as long as he is on the 
antihistamines.  On examination, the lungs were clear to 
auscultation and percussion.  X-ray study of the lungs 
revealed small nodular densities in the left mid-lung zone 
probably representing granulomas.  The pertinent diagnosis 
was status post pneumonia.  

Of record are VA outpatient treatment reports, dated from 
January 1999 through November 2000, reflecting treatment for 
several disabilities, including a right knee disorder.  A 
treatment report, dated in August 1999, reported findings of 
right knee pain.  The veteran was seen at a clinic in May 
2000 with complaints of a history of chronic knee pain; he 
complained of worsening knee pain.  It was also noted that he 
had a history of abnormal chest x-ray 9 months ago, which 
showed granulomatous disease.  On examination, the lungs had 
normal breath sounds and normal resonance.  Examination 
revealed crepitus in both knees, with no effusion or laxity 
of ligaments.  The assessment was chronic granulomatous lung 
disease, and chronic knee pain.  VA outpatient treatment 
reports, dated in July and November 2000, reported chronic 
knee pain.  

The veteran was afforded another VA examination in March 
2001, at which time he complained of slight shortness of 
breath; he also complained of soreness of both knees, as well 
as popping, cracking and occasional swelling.  It was noted 
that the veteran's right knee had been injected twice.  On 
examination, the lungs were clear to auscultation and 
resonant to percussion.  Examination of both knees revealed 
no joint deformity.  There was no effusion, redness or 
increased heat.  Range of motion in the right knee was from 0 
degrees to 140 degrees.  There was no tenderness.  The 
impression was bursitis, both knees; and, previous pneumonia 
without residual.  

The veteran was also afforded a psychiatric examination, at 
which time he stated that he did not know whether he had any 
mental health problems.  He reported being tired and short 
tempered.  He denied any sleep impairment.  He denied any 
suicidal or homicidal ideations.  On mental status 
examination, the veteran was fully cooperative.  He had good 
eye contact.  He tended to be somewhat serious.  No overt 
anxiety was noted.  Speech was within normal limits with 
regard to rate and rhythm.  The veteran's mood was generally 
euthymic, and affect was appropriate to content.  The 
veteran's thought processes and associations were logical and 
tight.  No loosening of associations was noted, nor was there 
any confusion.  No gross impairment in memory was observed, 
and the veteran was oriented in all spheres.  Hallucinations 
were not complained of and no delusions were noted.  Insight 
and judgment were adequate.  The pertinent diagnosis was 
depression disorder not found.  


III.  Legal analysis-Service connection.

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  Where there 
is a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).

A.  Right knee sprain.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for right knee sprain.  The service medical 
records clearly document that the veteran regularly performed 
parachute jumps.  And, at the time of his separation 
examination, in August 1998, the veteran complained of knee 
problems; it was noted that he had clicking with range of 
motion, and pain with varus/valgus strain.  When the veteran 
was examined by the VA in February 1999, within three months 
of his separation from service, the VA examiner entered a 
diagnosis of right knee sprain.  Moreover, recent VA 
treatment records show continuing chronic problems with the 
right knee.  In light of the foregoing, the Board finds that 
the evidence of record is consistent with the veteran's 
contentions.  Therefore, resolving the benefit of the doubt 
in the veteran's favor, the Board finds that the veteran's 
current right knee disorder cannot be disassociated with his 
period of service.  Accordingly, resolving all reasonable 
doubt in favor of the veteran, the Board concludes that a 
right knee disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303; See Gilbert, 1 Vet. 
App. at 55.  

B.  Residuals of pneumonia.

Although the veteran was treated on several occasions during 
service for pneumonia, his discharge examination was negative 
for any findings or diagnosis of pneumonia; his chest x-ray 
was reported to be negative.  Additionally, there is no post-
service medical evidence of any pneumonia residuals, and 
complaints of shortness of breath and wheezing have been 
attributed to asthma.  Significantly, the Board observes that 
the claims file simply does not include any current diagnosis 
of pneumonia.  The record reflects that the veteran was 
afforded a VA examination in March 2001, at which time the 
examiner specifically concluded that no residuals of 
pneumonia were present in the veteran; rather, the examiner 
indicated that the veteran's current symptoms were most 
likely related to his asthma.  

In view of the foregoing, the Board is of the opinion that 
the weight of the evidence is against the claim, and not so 
evenly balanced as to warrant giving the veteran the benefit 
of the doubt.  The veteran's contentions to the effect that 
he currently suffers from residuals of pneumonia and that 
they are service connected, although sincerely felt, are 
insufficient to establish a current disability or to satisfy 
the nexus requirement.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1995) (holding that laypersons are not 
competent to offer medical opinions).  As the veteran has not 
presented any medical evidence that he currently suffers from 
any residuals of pneumonia, the Board finds that his claim 
for service connection for that condition must be denied.  

C.  Depression.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  

The veteran maintains that he is entitled to service 
connection for depression, which he believes developed as a 
result of military service.  A review of the record shows 
that there is no indication in the service medical records of 
any problems involving depression; significantly, a 
psychiatric evaluation conducted in August 1998 was negative 
for any complaints or findings of depression.  Further, on 
the occasion of his VA examination in March 2001, the veteran 
did not report any complaints of depression, and it was noted 
that a psychiatric examination was normal; the examiner 
specifically indicated that a depressive disorder was not 
found.  

It is maintained that the veteran suffers from depression.  
However, as noted above, during the VA examination in March 
2001, it was noted that the psychiatric examination was 
normal.  As discussed above, the law is clear, and the 
caselaw of the Veterans Claims Court has confirmed that, in 
the absence of competent medical evidence of a current 
disability and an etiological link to service, there is no 
basis for a grant of service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Although the veteran may believe he 
has a problem with depression, he is not competent to 
diagnose a disability on his own, and no physician has made 
such a diagnosis.  Moreover, the veteran has not alleged that 
any medical professional has diagnosed depression as a 
current disability.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but we do not find the evidence is approximately balanced 
such as to warrant its application.  


ORDER

Service connection for right knee sprain is granted.  

Entitlement to service connection for residuals of pneumonia 
is denied.  

Entitlement to service connection for depression is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002). 

In the veteran's case, it does not appear that the RO has 
provided the veteran with the specific notice to which he is 
entitled under 38 U.S.C.A. § 5103(a) for each of his claims.  
In this regard, the Board points out the evidence that the 
veteran was advised to submit in February and August 2001 -- 
evidence of a relationship between a current disability and 
an injury, disease, or event in service -- is not relevant to 
the veteran's claims for increased ratings for low back 
strain, a right ankle sprain, a scar through the visual axis 
of the right eye, idiopathic recurrent urticaria, and a scar 
on the left index finger because the veteran has already been 
granted entitlement to service connection for these claims.  
Instead, as indicated above, consideration is given to 
whether the veteran deserves higher ratings at any point 
during the pendency of the claims.  Fenderson, supra.  

In addition, while a supplemental statement of the case 
issued in November 2001 apprised the veteran of the 
provisions of 38 U.S.C.A. § 5103A (West 2002), VA has not 
informed the veteran of the specific information and evidence 
needed to support his specific claims, and the development 
responsibilities and activities of the VA and the veteran.  
As such, it does not appear that the veteran has received the 
notice he is due under 38 U.S.C.A. § 5103(a).  See 
Quartuccio, supra.  

A.  Increased rating for low back strain.

With regard to the veteran's claim for an increased rating 
for low back strain, the Board notes that his low back 
disorder is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, for limitation of motion of the lumbar 
spine, and under 5295 for lumbosacral strain.  Under 
Diagnostic Code 5292, slight limitation of motion of the 
lumbar spine warrants a 10 percent rating, moderate 
limitation of motion a 20 percent rating, and severe 
limitation of motion a 40 percent rating.  

To constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (holding that an examination 
conducted two years prior to a Board decision was too remote 
to constitute a contemporaneous examination).  The record 
indicates that the veteran underwent a VA examination for the 
spine in February 1999, more than five years ago, in 
conjunction with his initial claim for service connection.  
The evaluation, however, conducted at that time was very 
cursory and provided insufficient clinical information to 
properly evaluate the current degree of severity of the 
veteran's now service-connected low back strain.  The veteran 
has not been provided a VA examination in conjunction with 
his claim for an increased rating.  Because the veteran 
reports that his condition has worsened since 1999, a new VA 
examination is necessary in order to be able to evaluate the 
current severity of his back disorder.  See Snuffer v. Gober, 
10 Vet. App. 400, 402-403 (1997) (contemporaneous examination 
required for purposes of deciding an increased rating claim).  

Additionally, as the low back disorder is musculoskeletal in 
nature, the Board finds further that the state of the record 
is inadequate for rating purposes because an examination is 
required to address functional loss and pain on motion in 
line with a seminal decision of the Veterans Claims Court.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  (whether 
veteran has additional disability as a result of weakened 
movement, excess fatigability, incoordination; whether there 
was any additional range of motion loss due to any of the 
aforementioned factors; and, whether there is any additional 
range of motion loss due to pain on use, including flare-
ups).  The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based upon functional loss due to pain or due 
to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Court has further held that a 
medical examiner must furnish, in addition to the 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability upon the 
person's ordinary activity.  Bierman v. Brown, 6 Vet. App. 
125, 129 (1994); DeLuca v. Brown, 8 Vet. App. at 206.  On re-
examination, therefore, the examining physician should 
specifically address whether the veteran has weakened 
movement, premature/excess fatigability, incoordination, and 
loss of function due to pain on use or during flare-ups, as 
provided by 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2003), with 
respect to the service-connected low back disability.  

The Board further notes that, during the pendency of the 
veteran's appeal, the diagnostic criteria for evaluating 
disabilities of the spine were revised, effective September 
23, 2002 and again effective September 26, 2003.  See 67 Fed. 
Reg. 54,345-49 (August 22, 2002); 67 Fed. Reg. 51,454-58 
(August 27, 2003).  Where the law or regulation changes after 
a claim has been filed but before the administrative or 
judicial appeal process has been concluded, the veteran is 
entitled to the application of the version of the regulation 
that is more favorable to him from the effective date of the 
new regulation, but only the former criteria are to be 
applied for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000).  

B.  Increased rating for right ankle sprain.

The veteran contends that his right ankle disorder is more 
disabling than is currently represented by the 10 percent 
disability rating.  The veteran reports pain, clicking and 
soreness in the right ankle.  

With regard to the residuals of the veteran's right ankle 
sprain, the Board notes that the veteran was afforded a VA 
examination in February 1999.  At that time, the examiner 
noted the right ankle range of motion was as follows: 
Dorsiflexion was 20 degrees; and plantar flexion was 45 
degrees.  

The veteran is rated based on limitation of motion of the 
right ankle under Diagnostic Code (DC) 5271.  That code 
provides for a 10 percent rating if the limitation of motion 
is found to be moderate, and a 20 percent rating is warranted 
if the limitation of motion is found to be marked.  In this 
regard, the Board notes that, during the February 1999 
examination, the examiner did not opine as to the level of 
severity of the veteran's limitation of motion necessary to 
rate the veteran's disability under DC 5271.  As such, the 
veteran's right ankle should be reexamined to determine if 
limitation of motion of her right ankle is marked or 
moderate.  In considering this matter on appeal the Board is 
required to base its decisions on independent medical 
evidence rather than rely upon its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In addition, the examiner should examine the 
veteran's right ankle in accordance with the directives of 
DeLuca.  The Board finds that a more thorough orthopedic 
examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  

C.  Entitlement to a rating in excess of 10 percent for a 
scar throughout the visual axis of the right eye.

The veteran has appealed the initial assignment of a 10 
percent disability rating for a small scar, linear, right 
eye, through the visual axis.  He contends, in essence, that 
a higher rating is warranted.  

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review because further 
medical development is necessary.  The Board finds the 
current medical evidence inadequate for rating purposes.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  

The Board notes that the veteran's service-connected right 
eye disorder is currently rated pursuant to Diagnostic Code 
(DC) 6011 of the Schedule for Rating Disabilities.  See 38 
C.F.R. § 4.84a, DC 6011 (2003).  In this regard, the Board 
notes that the claims file contains a VA visual examination 
report, dated March 2001, as well as other recent medical 
evidence.   However, the Board finds that the current medical 
evidence is inadequate.  The Board finds that a medical 
opinion is needed to determine if the veteran's small linear 
scar throughout the visual axis of the right eye results in a 
decreased field of vision, pain, rest-requirements, or 
episodic incapacity and, if so, to what extent these symptoms 
exist.  See 38 C.F.R. § 4.84a, DC 6009.

D.  Entitlement to an initial compensable rating for 
idiopathic recurrent urticaria.

The Board finds that another VA examination is necessary.  
The veteran's service-connected idiopathic recurrent 
urticaria is currently assigned a noncompensable rating under 
the former provisions of Diagnostic Code 7806, eczema.  While 
this appeal was pending, the applicable rating criteria for 
the skin disorders were amended effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The Board 
finds that another examination is necessary in order to 
determine if the veteran meets the rating criteria for a 
higher rating under the revised diagnostic codes for skin 
disorders.  For instance, the Board notes that the February 
1999 VA examination report does not address whether the 
service-connected chronic urticaria and dermatographism 
covers 20 to 40 percent or more than 40 percent of the entire 
body; or 20 to 40 percent or more than 40 percent of exposed 
areas affected.  The medical evidence shows that the veteran 
uses corticosteroids when treating the skin disorder.  
However, the VA examination report does not indicate whether 
the skin disorder requires constant or near-constant systemic 
therapy during the past 12-month period or treatment for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Thus, the Board finds that 
another examination is necessary.  

E.  Entitlement to an initial compensable evaluation for 
scar, left index finger.

During the pendency of this appeal, the criteria for 
evaluating the veteran's left index finger disability were 
changed.  The new regulations for rating skin disabilities, 
including scars, became effective on August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  In addition, the new 
regulations for rating ankylosis and limitation of motion of 
the hands, including ratings for finger disabilities, became 
effective on August 26, 2002.  See 67 Fed. Reg. 48784-48787 
(July 26, 2002).  

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In a precedent opinion of 
the VA Office of the General Counsel, it was held that, when 
a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 2000); see also DeSousa v. 
Gober, 10 Vet. App. 461, 465-67 (1997).  

While the veteran was afforded VA examinations in February 
1999, the Board finds that they are now inadequate for rating 
purposes, inasmuch as those examinations do not include 
findings responsive to the revised criteria that came into 
effect subsequent to those examinations.  In view of the 
above, and to avoid any prejudice to the veteran (see Bernard 
v. Brown, 4 Vet. App. 384 (1995)), this issue must be 
returned to the RO for additional evidentiary development, to 
include a new examination and adjudication of the claim in 
light of the revised rating criteria.  

F.  Service connection for residuals of upper respiratory 
infection.

Under the VCAA, as discussed above, VA is required to afford 
claimants an examination where there is competent evidence of 
a current disability, the evidence indicates that the 
disability may be associated with active service, and the 
record does not contain sufficient medical evidence to decide 
the claim.  38 U.S.C.A. § 5103A(d).  

In this regard, the Board concludes that the veteran should 
be afforded a current VA examination in connection with his 
claim of entitlement to service connection for residuals of 
upper respiratory infections.  Service medical records show 
that the veteran was treated on several occasions for upper 
respiratory infections.  Post-service medical records reflect 
treatment for chronic sinusitis and upper respiratory 
infection.  Following a VA examination in March 2001, the 
veteran was diagnosed with asthma.  The examiner stated that 
he did not believe that the veteran's current symptoms were 
related to granulomatous lung disease, and that they were 
most likely related to asthma.  However, the examiner did not 
address the date of onset or etiology of the veteran's 
currently diagnosed asthma.  The Board concludes that there 
is insufficient medical evidence of record to make a decision 
on this aspect of the veteran's appeal.  Therefore, the 
veteran should be afforded a current VA examination for the 
purpose of obtaining a medical opinion as to whether the 
veteran's currently diagnosed asthma is related to the 
symptoms of upper respiratory infections diagnosed in 
service.

Finally, the RO's attention is directed to the Court decision 
Fenderson v. West, 12 Vet. App. 119 (1999), wherein it was 
determined that the veteran's dissatisfaction with the 
initial rating assigned following the initial grant of 
service connection, and a claim for an increased rating of a 
service-connected disability, are two separate and distinct 
types of claims.  In assigning "an initial rating for a 
disability following an initial award of service connection 
for that disability", VA must consider all of "the evidence 
of record from the time of the veteran's application" for 
service connection.  Fenderson, 12 Vet. App. at 126.  In 
contrast, "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
As the veteran has appealed the initial ratings assigned, his 
claims are entitled to such consideration.  

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the evidence pertinent to his claims, 
and to ensure full compliance with due process requirements, 
the Board must REMAND this case to the RO for the following 
additional actions: 

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that he is 
expected to provide.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to the 
claims.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA as well as non-VA, 
from whom he has received treatment for 
his claimed disabilities since December 
1998.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
a copy of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.  Any and all VA treatment records 
not already on file must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  All 
records obtained should be associated 
with the other evidence in the claims 
file.  

3.  The RO should arrange for the veteran 
to undergo an examination by a physician 
with appropriate expertise to determine 
the nature and extent of impairment of 
the veteran's service-connected right 
ankle and low back disorders.  The claims 
file must be provided to the examiner in 
connection with the examination.  All 
indicated studies should be performed.  

?	With respect to the right ankle, the 
examiner is specifically requested 
to comment on the range of motion 
for the right ankle, including the 
degree of motion that is limited by 
pain, if any; whether arthritis of 
the right ankle is manifested by x-
ray findings; and whether there are 
objective findings of swelling, 
tenderness, or crepitus.

?	With respect to the low back 
disorder, the examiner should 
provide data as to the range of 
motion for the lumbosacral spine, 
specifically identifying any 
excursion of motion accompanied by 
pain.  The examiner should also 
identify any objective evidence of 
pain and assess the extent of any 
pain, and comment on the extent of 
any incoordination, weakened 
movement and excess fatigability on 
use.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits of functional ability on 
repeated use or flare-ups (if the 
veteran describes flare-ups).  The 
examiner should also specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include 
characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  
In addition, the examiner should 
quantify the number of weeks of 
incapacitating episodes (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician) over the past 12 months.  

4.  The veteran should also be scheduled 
for a VA eye examination to determine the 
current severity of his service-connected 
right eye disorder, particularly the 
extent to which it affects his visual 
acuity and visual field.  The claims 
folder must be made available to the 
examiner for his or her review in 
conjunction with the examination.  
Additionally, the examiner should note 
any localized scars, atrophy, or 
irregularities of the retina with 
irregular, duplicated, enlarged, or 
diminished image.  The examiner should 
note whether the service-connected eye 
disorder causes any impairment of visual 
acuity or field loss, pain, rest- 
requirements, or episodic incapacity.  
All indicated tests should be performed. 

5.  The veteran should also be afforded a 
dermatological examination to determine 
the nature and extent of his service-
connected urticaria and the scar on the 
left index finger.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain 
from the veteran his detailed clinical 
history.  All pertinent dermatological 
pathology found on examination should be 
noted in the report of the evaluation.  

?	After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
discuss, in reference to the 
veteran's service-connected 
urticaria, the presence (including 
extent and severity) or absence of 
ulceration, exfoliation, crusting, 
systemic or nervous manifestations, 
and exceptional repugnance.  In 
addition, the examiner should note 
the percentage of the entire portion 
of the veteran's body and the 
percentage of the exposed areas of 
his body which are affected by his 
urticaria.  Also, the examiner 
should note whether this service-
connected disability requires 
constant or near-constant systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs during 
the past 12-month period.  

?	With respect to the scar on the left 
index finger, the examiner should 
respond to each of the following 
questions with respect to the scar:

Is the scar superficial (i.e. 
not associated with underlying 
soft tissue damage) or deep 
(i.e. associated with 
underlying soft tissue damage)?

Does the scar cause limited 
motion?

What is the area, in square 
inches or square centimeters, 
covered by the scar?

Is the scar unstable (i.e. 
productive of frequent loss of 
covering of skin over the 
scar)?

Is the scar painful on 
examination?

Is the scar otherwise 
productive of limitation of 
function of the left index 
finger/hand?  If so, identify 
the limitation of function 
caused by the scar.

6.  The veteran should be afforded a 
respiratory examination.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The examiner is requested 
to provide an opinion as to the 
diagnosis, date of onset, and etiology of 
any upper respiratory disorder.  The 
examiner should state whether it is at 
least as likely as not that any currently 
diagnosed upper respiratory disorder, to 
include asthma, found to be present had 
its onset during active service or is 
related to any complaints or symptoms 
reported during service. 

7.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claims.  With 
respect to the veteran's right ankle and 
low back claims, the RO should consider 
38 C.F.R. § 4.40 regarding functional 
loss due to pain, and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  With respect to the veteran's 
skin disorders, for the period from 
August 30, 2002, the RO must consider 
both the former rating criteria for the 
evaluation of skin disorders and the 
current schedular criteria for rating 
skin disorders, and rate the veteran's 
disability by reference to whichever 
schedular criteria is more favorable to 
him.  When readjudicating the increased 
rating claims the RO must also take into 
consideration the possibility of 
assigning staged ratings. 

8.  If the determination remains adverse 
to the veteran, in any way, both he and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



